SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2008 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-52822 CORPORATE EQUITY INVESTMENTS, INC. (Exact name of small business issuer as specified in its charter) Florida 20-8090735 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 5775 Blue Lagoon Drive Suite 100 Miami, Florida 33126 (Address of principal executive offices) (Zip Code) (786)888-4567 (Issuer’s telephone number, including area code) Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15 (d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yesþ Noo Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at June 30, 2008 Common Stock, $.001 par value per share 4,060,000 shares -1- CORPORATE EQUITY INVESTMENTS, INC. TABLE OF CONTENTS PAGE Part I Financial Information 3 Item1. Financial Statements(unaudited). 3 Balance Sheets 4 Statements of Operations 5 Statements of Cash Flows 6 Notes to Financial Statements 7 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 13 Item4T. Controls and Procedures. 13 Part II Other Information 15 I Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 14 Item6. Exhibits. 14 Signatures 15 -2- Item1.
